IN THE SUPREME COURT OF IOWA

                                   No. 20–1037

                Submitted March 23, 2022—Filed May 13, 2022


THE ESTATE OF SUSAN FARRELL, by its Administrator, Jesse Farrell,
and as Representative for the Claims of JESSE FARRELL, Individually,
JESSE FARRELL, as Next Friend of R.F., a Minor, MARGARET RENEE
MASCHSKE, Individually, and STEPHEN MICHALSKI, Individually,

      Appellees,

vs.

STATE OF IOWA, CITY OF WAUKEE, IOWA, and CITY OF WEST DES
MOINES, IOWA,

      Appellants.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Polk County, Heather Lauber,

Judge.



      The plaintiffs seek further review of a court of appeals decision holding the

public-duty doctrine barred their tort claims against the government defendants.

DECISION OF COURT OF APPEALS VACATED; DISTRICT COURT RULING

AFFIRMED AND CASE REMANDED.



      Waterman, J.,    delivered   the   opinion    of   the   court,   in   which

Christensen, C.J., and Mansfield, McDonald, and Oxley, JJ., joined. Appel, J.,
                                       2


filed a special concurrence. McDermott, J., took no part in the consideration or

decision of the case.



      Robert M. Livingston (argued) and Kristopher K. Madsen of Stuart Tinley

Law Firm, LLP, Council Bluffs, for appellants State of Iowa and City of West Des

Moines, Iowa.

      Apryl M. DeLange, Alex E. Grasso, and Jessica A. Eglseder of Hopkins &

Huebner, P.C., Des Moines, for appellant City of Waukee, Iowa.



      Stephen D. Marso (argued), Zachary J. Hermsen, Bryn E. Hazelwonder,

and James E. Andersen of Whitfield & Eddy, P.L.C., Des Moines, for appellees.
                                          3


WATERMAN, Justice.

      In this appeal, we must decide whether the public-duty doctrine bars tort

claims against several government entities. A driver traveling the wrong way on

Interstate 80 collided head-on with another vehicle at night, killing all the

occupants. The plaintiffs sued the State of Iowa and two municipalities, alleging

the defendants negligently designed, constructed, and operated a confusing

interchange used by the errant driver. The defendants moved for judgment on

the pleadings, which the district court denied. We granted the defendants’

application for interlocutory appeal and transferred the case to the court of

appeals, which held the public-duty doctrine barred the tort claims. We granted

the plaintiffs’ application for further review.

      On our review, we decline the plaintiffs’ invitation to abolish the

public-duty doctrine. Accepting the plaintiffs’ factual allegations as true, we hold

the pleadings state actionable tort claims alleging governmental misfeasance

that created a dangerous condition on the government-owned highway

interchange that contributed to the fatal accident. These claims survive a facial

challenge. For the reasons explained below, we conclude the district court

correctly denied the defendants’ motion for judgment on the pleadings. We vacate

the court of appeals decision and remand the case for further proceedings.

      I. Background Facts and Proceedings.

      Because this case involves an appeal from the denial of a motion for

judgment on the pleadings, “we assume the truth of the facts stated in the
                                        4


pleadings.” Griffioen v. Cedar Rapids & Iowa City Ry., 914 N.W.2d 273, 278 (Iowa

2018).

      The City of Waukee and City of West Des Moines (Cities) began planning

an interchange at Interstate 80 and Alice’s Road in the early 1990s. “In 2005,

the Cities contracted with the State via the Iowa Department of Transportation

(“IDOT”) for design and construction of the Interchange.” The Cities and the State

constructed “an Interstate 80 overpass at the site of the Interchange” from 2007

to 2010, and then hired several contractors to construct the interchange.

      The Cities and the State chose a diverging diamond interchange (DDI)

design for the interchange in January 2013, and construction of the DDI

commenced in 2014. This interchange is the first DDI in Iowa. A DDI is unique

because it “requires divers to drive on the left side of oncoming traffic for an

extended period.” And “[b]ecause of the unnatural feel of driving on the left side

of oncoming traffic, drivers unfamiliar with the design experience confusion

when entering the intersection of the DDI that causes them to move from the

right-hand side to the left-hand side of the street.” Moreover, “[t]his confusion

makes safety features like road markings, lighting, and signage all the more

important to the DDI design.” The Cities, State, IDOT, and contractors received

numerous complaints about the design.

      The Cities and the State ordered the contractors to open the interchange

“to traffic by the end of 2015.” “[T]he Cities, the State, and IDOT opened the

Interchange on December 1, 2015.” When it initially opened to the public, the

interchange “did not comply with contractual requirements . . . or with generally
                                             5


recognized engineering and safety standards, criteria, and design theories.”

Safety features, such as lighting, road markings, and signage, were incomplete

and were not maintained “in a safe and proper condition.” “The Cities, the State,

IDOT, [and contractors] continued working on, completing, and remedying these

basic safety features and requirements into late 2016.” However, “[t]he

Interchange remained open to traffic [the] entire time.”

       In the predawn hours of March 26, 2016, before the safety features and

requirements were completed, Benjamin Beary drove “on the interchange, took

an incorrect right turn, and began traveling Westbound in the Eastbound lanes

on Interstate 80.” Two on-duty officers were transporting a prisoner in a police

cruiser driving eastbound. Beary’s vehicle “collided head-on into the police

cruiser.” All occupants died at the scene, including Officer Susan Farrell. This

lawsuit is brought by her surviving husband, Jesse Farrell, daughter, R.F., and

parents, Margaret Renee Maschske and Stephen Michalski (plaintiffs).

       On March 21, 2018, the plaintiffs commenced this civil action alleging

negligence, nuisance, and premises liability claims against West Des Moines and

Waukee.1 The plaintiffs alleged that the Cities are liable because of their role in

opening the interchange prematurely and their failure to close the interchange

after discovering dangerous conditions. The Cities filed separate answers,

denying the allegations.



       1The  plaintiffs also sued Peterson Contractors, Inc., Roadsafe Traffic Systems, Inc.,
Voltmer Electric, Inc., PAR Electrical Contractors, Inc., MidAmerican Energy Company, and
Kirkham, Michael & Associates, Inc., for negligence and nuisance. Those claims are not before
us in this appeal.
                                         6


      The plaintiffs then moved for leave to amend the petition to add the State

of Iowa as a codefendant. The district court allowed the amendment. West Des

Moines and the State filed a joint answer to the amended petition asserting the

public-duty doctrine as an affirmative defense. Waukee’s answer to the amended

petition likewise asserted the public-duty doctrine as a defense.

      The government defendants filed a joint motion for judgment on the

pleadings under the public-duty doctrine on July 12, 2019. The plaintiffs

resisted, arguing the public-duty doctrine does not apply because there was a

special relationship between the governmental defendants and Officer Farrell,

the   governmental   defendants    committed     affirmative   acts   of   negligence

(misfeasance), and the governmental defendants induced reliance on their ability

to operate the interchange properly. Alternatively, the plaintiffs argued the

public-duty doctrine should be discarded because the Iowa Tort Claims Act and

the Iowa Municipal Tort Claims Act do not provide for it. All parties supplemented

their briefs after our decision in Breese v. City of Burlington, 945 N.W.2d 12 (Iowa

2020).

      On July 12, 2020, after a hearing, the district court denied the government

defendants’ motion for judgment on the pleadings. The district court rejected the

plaintiffs’ argument that on-duty officer Farrell had a special relationship with

the defendants that avoids the public-duty defense. But the court agreed with

the plaintiffs that “the public duty doctrine does not apply to the affirmative,

negligent actions of the governmental defendants.” The court further concluded

the plaintiffs’ allegations of gross negligence “may satisfy the egregious conduct
                                        7


exception to the public duty doctrine” as recognized by the Rhode Island

Supreme Court. The governmental defendants applied for interlocutory appeal,

which we granted. We transferred the case to the court of appeals.

      On appeal, the government defendants argued the public-duty doctrine

requires dismissal because their duties were owed to the public at large without

any special relationship with Officer Farrell, and the district court erred by

applying the Rhode Island “egregious conduct exception.” The defendants

contended that the focus should be on the “instrumentality” causing injury—the

Beary vehicle—and that any failure to protect Officer Farrell against that

third-party driver constituted nonfeasance shielded under the public-duty

doctrine, not actionable misfeasance.

      The plaintiffs argued the public-duty doctrine should be overruled and,

alternatively, that it is inapplicable to their claims. They contended the

governmental defendants’ actions constituted misfeasance creating a dangerous

condition at the interchange they designed, built, and owned, and that the

special relationship and egregious conduct exceptions to the public-duty

doctrine apply. The plaintiffs advocated against the use of the defendants’

instrumentality-of-harm test. The parties filed supplemental briefs after we

decided Fulps v. City of Urbandale, 956 N.W.2d 469 (Iowa 2021).

      The court of appeals reversed and held the public-duty doctrine bars all of

the plaintiffs’ claims against the government defendants. The court of appeals

determined that “the instrumentality starts and ends with an intoxicated Beary
                                                 8


driving on the wrong side of the road into Farrell’s vehicle, ultimately killing

her.”2

         The plaintiffs applied for further review, arguing the court of appeals erred

in its application of the public-duty doctrine and, in the alternative, the

public-duty doctrine should be discarded. The governmental defendants

resisted. We granted further review.

         II. Standard of Review.

         “We review a district court’s ruling on a motion for judgment on the

pleadings for the correction of errors at law.” Griffioen, 914 N.W.2d at 280. “The

district court should only grant the motion if the pleadings, taken alone, entitle

a party to judgment.” Id. (quoting Meinders v. Dunkerton Cmty. Sch. Dist., 645

N.W.2d 632, 633 (Iowa 2002)). “The proper function of a motion for judgment on

the pleadings is to test the sufficiency of the pleadings to present appropriate

issues for trial.” Roush v. Mahaska State Bank, 605 N.W.2d 6, 8 (Iowa 2000).

         III. Analysis.

         We first address the plaintiffs’ invitation to abandon the public-duty

doctrine. We reiterate that the public-duty doctrine remains “alive and well in

Iowa.” Breese, 945 N.W.2d at 19 (quoting Raas v. State, 729 N.W.2d 444, 449

(Iowa 2007)). We have repeatedly rejected the same argument that the plaintiffs



         2Thecourt of appeals noted, “At impact, it was estimated that Beary was traveling 102.91
miles per hour in the wrong direction on I-80. At that time, he also had a blood alcohol
concentration of .223 and tested positive for marijuana.” That information is not in the pleadings,
but is found elsewhere in the trial court record. The district court did not consider those facts in
its ruling denying the defendants’ motion for judgment on the pleadings. We too do not consider
facts outside the pleadings in our review of that ruling and conclude that Beary’s intoxication
and speed are irrelevant to the public-duty determination.
                                        9


raise again here—that the public-duty doctrine “was supplanted by the

enactment of tort claims statutes that partially abrogate sovereign immunity.”

Est. of McFarlin v. State, 881 N.W.2d 51, 59 (Iowa 2016). We confronted and

debunked that argument fifteen years ago with considerable analysis in Raas v.

State, 729 N.W.2d at 447–49. We rejected another invitation to abandon the

doctrine five years ago and reiterated that “[w]e distinguish[] the public-duty

doctrine from statutory tort immunity: ‘Unlike immunity, which protects a

municipality from liability for breach of an otherwise enforceable duty to the

plaintiff, the public duty rule asks whether there was any enforceable duty to

the plaintiff in the first place.’ ” McFarlin, 881 N.W.2d at 59 (quoting Raas, 729

N.W.2d at 448); see also Johnson v. Humboldt County, 913 N.W.2d 256, 264

(Iowa 2018) (“We concluded that despite the enactment of a tort claims statute

that partially abrogated sovereign immunity—just as the Iowa Municipal Torts

Claims Act does—the public-duty doctrine was nevertheless ‘alive and well in

Iowa.’ ” (quoting Raas, 729 N.W.2d at 449)). And we have made clear that “the

public-duty doctrine remains good law after our adoption of sections of the

Restatement (Third) of Torts.” McFarlin, 881 N.W.2d at 60.

      “Stare decisis alone dictates continued adherence to our precedent absent

a compelling reason to change the law.” Book v. Doublestar Dongfeng Tyre Co.,

860 N.W.2d 576, 594 (Iowa 2015). The plaintiffs have advanced no such reason.

We decline their invitation to abandon the public-duty doctrine—an invitation

we have repeatedly rejected. The fighting issue today is whether the doctrine bars

the tort claims pleaded in this case.
                                        10


      “The public-duty doctrine is properly understood as a limit on suing a

governmental entity for not protecting the public from harm caused by the

activities of a third party.” Fulps, 956 N.W.2d at 475. The doctrine typically

comes into play when two things occur: “the injury to the plaintiff was directly

caused or inflicted by a third party or other independent force” and “the plaintiff

alleges a governmental entity or actor breached a uniquely governmental duty,

usually, but not always, imposed by statute, rule, or ordinance to protect the

plaintiff from the third party or other independent force.” Id. at 473–74. The

defendants argue those two things occurred here: a third-party driver (Beary)

directly caused Officer Farrell’s death, and the plaintiffs allege that the

defendants failed to protect her from that third party. Indeed, the court of

appeals applied the public-duty doctrine on grounds that Beary’s driving caused

the fatal accident. But this overlooks the requirement that the governmental

entity must have breached a uniquely governmental duty.

      Under our controlling precedent, Fulps and Breese, the public-duty

doctrine is inapplicable when the government defendants’ affirmative negligence

(misfeasance) created a dangerous condition on government-owned property that

caused the injury. See Fulps, 956 N.W.2d at 470, 475–76 (pedestrian injured on

defective city sidewalk); Breese, 945 N.W.2d at 15, 21 (cyclist injured on

dangerous city bike path). That is, “the governmental entity is simply being held

legally responsible for its own property and work.” Fulps, 956 N.W.2d at 470.

      In Johnson v. Humboldt County, we foreshadowed today’s rejection of a

public-duty defense to a dangerous roadway claim. 913 N.W.2d at 266–67. We
                                          11


held the public-duty doctrine shielded the county from liability for failing to

remove a privately owned and erected concrete embankment that was struck by

a motorist after he left the road. Id. at 258–59, 266. We tellingly observed that

      the limited resources of governmental entities—combined with the
      many demands on those entities—provide a sound justification for
      the public-duty doctrine. Cities, counties and the state have to
      balance numerous competing public priorities, all of which may be
      important to the general health, safety, and welfare. This does not
      mean the same no-duty rule would protect that entity when it
      affirmatively acts and does so negligently. Cf. Skiff v. State, 125
      Misc.2d 791, 479 N.Y.S.2d 946, 951 (1984) (finding the state could
      be liable when a vehicle left a state road and traveled along a
      drainage ditch into an earthen headwall where the ditch was
      “created by the State” and “constituted a trap or snare”). That case
      is not before us today.

Id. (emphasis added) (footnote omitted) (citations omitted). Here, the dangerous

interchange was created by the government defendants.

      The plaintiffs allege facts we must accept as true: the defendants’

confusing DDI design and the act of opening the interchange prematurely

without adequate lighting and signage induced Beary to mistakenly drive into

oncoming traffic. Thus, according to the pleadings, the government defendants’

affirmative negligence created a dangerous condition on their own property that

was a cause of the fatal accident. The district court correctly applied Breese to

reject the public-duty defense, and our subsequent decision in Fulps further

supports the determination that the government defendants in this case remain

liable for their own property and work.

      In Breese, “we held that the public-duty doctrine did not shield a city from

being sued over an allegedly hazardous and defective bike path that continued
                                         12


onto a sewer box.” Fulps, 956 N.W.2d at 474 (citing Breese, 945 N.W.2d at 15,

21). We concluded:

      The City erected the sewer box and the paved pathway and
      connected them to each other. They were not instrumentalities built,
      owned, operated, or controlled by anyone else. They were the City’s.
      Here, a jury could find the City was affirmatively negligent in
      connecting the public pathway to the sewer box to give the sewer
      box the appearance that it was part of the public trail system. A jury
      could find that when the City connected the trail and the sewer box,
      it needed to take measures either to make the sewer box a safe part
      of the trail by adding guardrails or to warn pedestrians that the
      sewer box was not part of the public trail system.

Breese, 945 N.W.2d at 21.

      In Fulps, the plaintiff alleged that she tripped and fell on an uneven

sidewalk owned and maintained by the defendant City of Urbandale, which we

held was sufficient to avoid a dismissal on public-duty grounds. 956 N.W.2d at

470–71, 476. In both Fulps and Breese, the government defendant owned the

dangerous condition (the sidewalk or bike path) and each defendant’s affirmative

negligence, or misfeasance, created the danger. The same is true here.

      We recognize that neither Fulps nor Breese involved a third party who

directly harmed the victim. Does the additional factor of Beary’s reckless driving

bring this case within the public-duty doctrine? We think not. To so hold would

erroneously treat Beary’s errant driving as an intervening and superseding cause

and thereby absolve the government defendants of responsibility for the danger

they created in their own confusing interchange, contrary to Fulps and Breese.

See State v. Shears, 920 N.W.2d 527, 543 (Iowa 2018) (determining intentional

collision during a police chase was not an intervening and superseding cause

absolving the defendant of liability). Beary’s fault is intertwined with the fault of
                                        13


the government defendants, who allegedly negligently designed and prematurely

opened the dangerous interchange used by the errant driver to enter Interstate

80 in the wrong direction. Beary’s vehicle and the dangerous interchange it

traveled both qualify as an instrumentality of harm. As in many cases, this fatal

accident has multiple causes. Would we have dismissed the tort claims against

the city under the public-duty doctrine in Fulps if a third-party pedestrian

tripped on the uneven sidewalk and fell into the plaintiff, knocking her down?

No.

      We hold that the allegations against the government defendants in the

plaintiffs’ amended petition are “sufficient to avoid application of the public-duty

doctrine” for purposes of adjudicating the motion for judgment on the pleadings.

Fulps, 956 N.W.2d at 476. We therefore need not address the plaintiffs’ argument

that Officer Farrell had a special relationship with the government defendants

“that would avoid the public-duty doctrine in any event.” Id. at 476 n.2. Nor do

we reach the plaintiffs’ argument that their gross negligence claims fall within

an egregious conduct exception to the public-duty doctrine. Statutory

immunities are not before us either.

      IV. Disposition.

      For these reasons, we vacate the decision of the court of appeals. We affirm

the district court ruling denying the defendants’ motion for judgment on the

pleadings. We remand the case for further proceedings consistent with this

opinion.
                                       14


        DECISION OF COURT OF APPEALS VACATED; DISTRICT COURT

RULING AFFIRMED AND CASE REMANDED.

        Christensen, C.J., and Mansfield, McDonald, and Oxley, JJ., join this

opinion. Appel, J., files an opinion concurring specially. McDermott, J., takes no

part.
                                          15


                                      #20–1037, Estate of Farrell v. City of Waukee

APPEL, Justice (concurring specially).

      I concur in the result in this case. Unlike the majority, however, I would

accept the plaintiff’s invitation to revisit the public-duty doctrine. I have generally

expressed my views on the question of the validity of the public-duty doctrine

after the passage of the Iowa Tort Claims Act in opinions which I have written or

joined, see Fulps v. City of Urbandale, 956 N.W.2d 469, 476–79 (Iowa 2021)

(Appel, J., concurring specially); Johnson v. Humboldt County, 913 N.W.2d 256,

267–72 (Iowa 2018) (Wiggins, J., dissenting); Est. of McFarlin v. State, 881

N.W.2d 51, 65–70 (Iowa 2016) (Hecht, J., concurring in part and dissenting in

part). I incorporate the reasoning of those opinions here.

      It is true that the majority opinions in Fulps, Breese, and this case may

limit application of the sprawling public-duty doctrine to some degree. See Fulps,

956 N.W.2d at 479; Breese v. City of Burlington, 945 N.W.2d 12, 20–21 (Iowa

2020). Nonetheless, I think that unworkable factual hairsplitting regarding the

application of the public-duty doctrine seems inevitable unless the doctrine is

abandoned. I would return to the approach of the never-overruled case of Adam

v. State, 380 N.W.2d 716, 724 (Iowa 1986) (en banc) (rejecting public-duty

doctrine with regard to municipalities), and hold that the passage of the Iowa

Tort Claims Act was the death knell of public-duty doctrine in Iowa.